DECISION
On March 9, 2016, the Defendant was sentenced as follows: Count I: Ten (10) years to the Montana State Prison, for the offense of Criminal Endangerment, a Felony, in violation of §45-5-207, MCA; and Count V: Ten (10) years to the Montana State Prison for the offense of Aggravated Assault, a Felony, in violation of §45-5-202, MCA. The sentences under Counts I and V were ordered to be served concurrently. The Court ordered that the Defendant have no contact with Ashlee Wellbrook, Elizabeth Cozart, Spencer Bullock, Jordan Jonson, or Eric Adams unless any of them makes written requests for contact. The Defendant was ordered to register as a violent offender pursuant to §46-23-504, MCA. The Court granted credit for time served in the amount of 349 days.
On August 4, 2016, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared by Vision Net from Crossroads Correctional Center and was represented by Brent Getty of the Office of the State Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is *88presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
Done in open Court this 4th day of August, 2016.
DATED this 24th day of August, 2016.
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence is AFFIRMED.
Hon. Brenda Gilbert, Chairperson, Hon. Kathy Seeley, Member and Hon. Brad Newman, Member.